Title: Reasons for the Opinion of the Secretary of the Treasury and the Secretary at War Respecting the Brigantine Little Sarah, [8 July 1793]
From: Hamilton, Alexander,Knox, Henry
To: 



[Philadelphia, July 8, 1793]

I.   Because there can be no doubt, either upon principle or authority that the permitting or suffering or what is equivalent the not taking effectual measures to prevent, when known, the fitting out of privateers, in our ports, by one of the belligerent powers, to cruise against any of the others is an unequivocal breach of neutrality.
II   Because the President in conformity with an unanimous opinion of the heads of Departments and the Attorney General, founded upon the above principle, has caused his disapprobation of the practice to be signified to the Ministers both of Great Britain and France, accompanied with an express assurance to the former—that effectual measures would be taken to prevent a repitition of the practice.
III   Because consequently not to take such measures in the present instance would be to depart from the declaration of neutrality, and to contravene the positive assurance given to the Minister of Great Britain; an omission as dishonorable as it must be dangerous to the Government; implying either a want of ability or a want of consistency and good faith. And as it will indubitably furnish a just cause of complaint against the United States—so it is natural to expect that it may involve them in War. It becomes the more serious in consequence of the non-surrender of the prizes, which were brought into our Ports by the Privateers, sans Culottes and Citizen Genet, fitted out at Charles-town.
IV   Because the fitting out of this Privateer is a transaction involving on the part of the Agents of France a gross outrage upon and an undisguised contempt of the Government of the United States. It is aggravated by the circumstances of having been done under the immediate eye of the Government—after an explicit and serious communication of its disapprobation and after an expectation given, that no similar attempt would be repeated. The Secretary of State reported to the President as the result of a conversation with the French Minister, on the subject of the two Privateers before mentioned what was equivalent to an apology for having done it and to at least a tacit promise to forbear a repetition. Yet it is still done, and is even attempted to be justified.
V   Because it is impossible to interpret such conduct into any thing else than a regular plan to force the United States into the War. Its tendency to produce that effect cannot be misunderstood by the Agents of France. The direct advantage of the measure to her is obviously too inconsiderable to induce the persisting in it, contrary to the remonstrances of the Government—if it were not with a view to the more important end just mentioned: a conduct the more exceptionable because it is accompanied with the fallacious disavowal of an intention to engage us in the War.
VI   Because there is satisfactory evidence of a regular system, in pursuit of that object, to endeavour to controul the Government itself, by creating, if possible, a scism between it and the people and inlisting them on the side of France, in opposition to their own constitutional authorities. This is deducible not only from a great variety of collateral incidents but from direct written and verbal declarations of the French Minister.
The Memorial lately presented by him to the Secretary of State, the most offensive paper, perhaps, that ever was offered by a foreign Minister to a friendly power, with which he resided, announces unequivocally the system which is alleged to exist.
Besides the exorbitant pretensions, which that paper advances—of a right in defiance of the declared sense of the Government—to fit out armed vessels from the Ports of the United States and even to inlist their own citizens in their own territories in the service of France—to hold Courts within their jurisdiction for the condemnation of prizes, unsanctionned by compact, contrary to the rights of neutrality—contrary even to the spirit of the regulations of France for her own consular establishments—besides the loose unfounded charges of breach of Treaty, rudely urged, which it contains—that paper more than insinuates the imputation on the President, of ill-will to France, under the instigation of foreign influence; of having gone beyond his duty and his authority, by the decision of matters not within his province; and sufficiently implies an appeal from him to Congress, if not to the people—whose disposition is at least indelicately put in contrast with his. Language of this sort, if even better founded than it is in the present instance can never be used by a diplomatic character, without a culpable violation of Decorum. He has nothing to do but with the constitutional organ of the Government for foreign intercourse. In his official communications he ought never to look beyond him. Nor can he do it, without disrespect to the Nation as well as to the Government.
The declaration of the Minister of France to Mr. Dallas, Secretary of the Commonwealth of Pensylvania, as related by him to the Governor of that Commonwealth and to the Secretary of State, is a further confirmation of the same system. That Declaration, among other exceptionable things, expressed “That he (the Minister of France) would appeal from the President of the United States to the People.” It would be a fatal blindness, not to perceive the spirit, which dictates such language, and an ill-omened passiveness not to resolve to withstand it with energy.
VII   Because to refuse an assurance, that the Privateer should remain in Port, ’till the President could arrive to decide upon her situation, was an additional high-handed contempt of the Government; which is in no shape palliated by the ambiguous intimations of a probability that she would not be ready to depart before his return; intimations, which from experience, in other cases, can in no degree be relied upon.
VIII   Because not to act with decision under such circumstances will be to prostrate the Government—to sacrifice the dignity and essential interests of the Nation. Indecision in such a case must necessarily tend to destroy, both at home and abroad, a due respect for the government—to weaken its arm—to embolden the enterprizes of an intriguing and daring foreign Agent—to encourage and multiply those who are disposed to adhere factiously to him—and ultimately to put the country in the condition of being dictated to by that foreign Agent, and at war with all the enemies of the Nation he represents. It is a truth the best founded and of the last importance, that nothing is so dangerous to a Government as to be wanting either in self confidence or self-respect.
IX   Because Decision may even tend to preserve Peace with France herself. If the enterprises of her Minister are not checked, in their present stage, it may clearly be inferred from his character, that they are likely to be carried to a length which will render a rupture between the two Countries inevitable, should they not previously produce one with the Powers who are opposed to France.
X   Because the measure which is recommended is but a consequence of the instruction given to the different Governors on the 24th of May last. Addressed to them in their military capacity, expressly to be executed by the agency of the Militia, it included necessarily the use of military coertion, when that should be found requisite to the end to be accomplished. It is therefore not to adopt a new principle, but to second an order already given by the President, founded upon mature deliberation and the unanimous opinion of the heads of Departments with the Attorney General. It is therefore due to the known and declared pleasure of the President. A governor who from situation could not have recourse to the advice now asked would fail in his duty not to employ in a similar case the means recommended, without further sanction. The Governor of Pensylvania might justifiably do so in the existing instance; but the case having been previously drawn into consultation, between him and the heads of Departments, he has thought fit to ask their advice, and in giving it conformably with the true spirit of the President’s Instruction, they would only faithfully execute the trust reposed in them by him.
XI   Because there will be no solid ground to expect hereafter at other places a vigorous or efficacious execution of that instruction; if the example be given of an evident relaxation at the very seat of the general Government.
XII   Because the measure proposed is only provisional and can have no other effect than to evince the determination of the Government; unless the vessel attempts to depart contrary to the intimation of the Minister, as understood by the Secretary of State. In such an event, the necessity of it will be attested by the occasion.
XIII   If there be delicacy on one side, there is still greater delicacy on the other. France would have justly nothing to complain of in reference to an act, which was merely a vindication of our own sovereignty—in our own territory—against a manifest deliberate and outrageous violation of it by her Agent. If she be at all reasonable or equitable she will disavow the proceeding and the Agent and take no offence. An appeal to her justice and friendship ought for this purpose to follow a resistance to the encroachment.
But, if effectual measures be not taken, the other powers will have just cause of complaint—not only upon principle but upon the strength of positive assurance. If war is to be hazarded, ’tis certainly our duty to hazard it with that power, which by injury and insult forces us to choose between opposite hazards—rather than with those powers who do not place us in so disagreeable a dilemma. To adopt as a rule of conduct, that if we are to be involved in the war, it must be at any rate against the powers who are opposed to France, and that we ought rather to give them cause for attacking us, by suffering ourselves to be made an instrument of the hostilities of France, than to risk a quarrel with her, by a vigorous opposition to her encroachments would be a policy as unjust and profligate, as it would be likely to prove pernicious and disgraceful.
A proceeding like that proposed cannot colorably be considered by any Nation as an Act of hostility. If attempts are made in neutral ports to equip armed vessels, without permission of the Neutral Sovereign, they are clandestine; if they are detected and suppressed it is regarded as a matter of course, as a penalty of which the Adventurers are to take their chance. It would be a disgrace to the sovereign to whom they belong and an offence to the Neutral Nation even to make it a subject of complaint.
Philadelphia July 8. 1792Alex HamiltonHenry Knox
